--------------------------------------------------------------------------------

Exhibit 10.2


LEVEL 1
 
May 22, 2012


Re:  Change in Control and Severance Agreement


Dear ___________:
 
The Board of Directors (the “Board”) of Cracker Barrel Old Country Store, Inc.
recognizes the contribution that you have made to Cracker Barrel Old Country
Store, Inc. or one of its direct or indirect subsidiaries (collectively, the
“Company”) and wishes to ensure your continuing commitment to the Company and
its business operations.  Accordingly, in exchange for your continuing
commitment to the Company, and your energetic focus on continually improving
operations, the Company promises you the following benefits if your employment
with the Company is terminated in certain circumstances:


1.             DEFINITIONS.  As used in this Agreement, the following terms have
the following meanings which are equally applicable to both the singular and
plural forms of the terms defined:


1.1           “Accrued Obligations” means, as of the Termination Date, the sum
of (A) your then-current base salary (disregarding any reduction constituting
Good Reason) through the Termination Date to the extent not theretofore paid by
the Company, (B) your accrued benefits under any employee benefit plan, policy
or arrangement maintained by the Company, and (C) any expense reimbursements
accrued by you as of the Termination Date to the extent not theretofore paid by
the Company.


1.2           “Cause” means any one of the following:
 

 
(a)
personal dishonesty or willful misconduct in connection with any material aspect
of your duties to the Company;

 
(b)
breach of fiduciary duty;

 
(c)
your conviction for, or your pleading guilty or no contest to, any felony or
crime involving moral turpitude; or

 
(d)
your willful or intentional misconduct that causes (or is reasonably believed by
the Company to have caused)  material and demonstrable injury, monetarily or
otherwise, to the Company;

 
1.3           “Change in Control” means the occurrence of any of the following
events:


(a)           An acquisition of any shares of stock of the Company by any
“Person” (as the term “person” is used for purposes of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)), other than
the Company or a wholly-owned subsidiary thereof or any employee benefit plan
(or related trust) of the Company or any of its subsidiaries, immediately after
which such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 30% or more of the then outstanding voting
securities or the combined voting power of the Company’s then outstanding voting
securities.
 
 
 

--------------------------------------------------------------------------------

 


(b)           The individuals who, as of the Effective Date, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
the Board; provided, however, that if the election, or the nomination for
election by the Company’s shareholders, of any new director was approved by a
vote of at least 2/3 of the Incumbent Board, such new director shall, for
purposes of this Agreement, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;


(c)           Consummation of reorganization, merger, cash tender or exchange
offer, or other business combination to which the Company is a party or a sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, following such Business Combination:  (1) all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination are the beneficial owners, directly or indirectly, of more
than fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation resulting from the Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Successor Entity”) in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such Business Combination; (2) no
person (excluding any Successor Entity or any employee benefit plan or related
trust of the Company, such Successor Entity, or any of their affiliates) is the
beneficial owner, directly or indirectly, of thirty percent (30%) or more of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the Successor Entity, except to the
extent that such ownership existed prior to the Business Combination; and (3)
the individuals who were members of the Incumbent Board (excluding, for the
avoidance of doubt, any person who would not be considered a member of the
Incumbent Board pursuant to Section 1.3(b) above) immediately prior to the
execution of the initial agreement, or to the action of the Board, providing for
such Business Combination constitute at least a majority of the members of the
board of directors of the Successor Entity; or


(d)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.



1.4           “Change in Control Period” means the two year period beginning the
day a Change in Control occurs.
 
 
2

--------------------------------------------------------------------------------

 


1.5           “Effective Date” means the date first written above.


1.6           “Good Reason” shall mean if you resign from your employment with
the Company in connection with one or more of the following events:  (i) a
reduction of 5% or more of your base salary; (ii) a reduction of 5 percentage
points or more of your annual target bonus opportunity (expressed as a
percentage of base salary); (iii) a material adverse change in the aggregate
level of other employee benefits to which you were entitled prior to the change
(other than those changes precipitated by a material change in applicable law,
including the Patient Protection and Affordable Care Act), (iv) a material
change in your duties and responsibilities for the Company (without your
consent) from those duties and responsibilities for the Company in effect prior
to such change, which change results in the assignment of duties and
responsibilities inferior to your duties and responsibilities prior to such
change, or (v) a requirement by the Company that you relocate to a location that
is greater than 50 miles from the location of the office in which you primarily
perform your duties of employment at the time of such relocation (collectively,
a “Good Reason Event”). You must provide written notice of your resignation for
Good Reason to the Company within 45 days of the occurrence of any Good Reason
Event in order for your resignation for Good Reason to be effective
hereunder.  Upon receipt of such notice, the Company shall have 30 days (the
“Cure Period”) to rectify the Good Reason Event.  If the Company fails to
rectify the Good Reason Event prior to the expiration of the Cure Period, then
you may terminate employment within 10 days following the expiration of the Cure
Period (the “Good Reason Termination Period”) and receive the benefits provided
under this Agreement.  If you do not terminate employment during the Good Reason
Termination Period, then you will be deemed to have waived your right to receive
benefits under this Agreement regarding such Good Reason Event.


1.7           “Pre-Change in Control Qualifying Termination” shall mean a
termination of your employment (i) by the Company without Cause, or (ii) by you
for Good Reason; provided, however, a Pre-Change in Control Qualifying
Termination shall not have occurred in the event (x) you separate from service
with the Company as a result of occupational or non-occupational sickness or
injury, (y) you temporarily separate from service with the Company due to fire,
storm damage, act(s) of God or a temporary reduction-in-force of sixty (60) days
or less (within any twelve (12) month look back period) or (z) you separate from
service with the Company during a Change in Control Period.


1.8           “Severance Benefits” shall have the meaning set forth in either
Section 2.2 or 3, whichever is applicable.


1.9           “Severance Delay Period” means the period beginning on the
Termination Date (as defined in Section 2 hereof) and ending on the thirtieth
(30th) day thereafter.


1.10           “Term” shall mean the period of time beginning on the Effective
Date and ending on the third anniversary of the Effective Date.  The Term may be
extended by the mutual agreement of the parties, and shall be extended upon a
Change in Control to the end of the Change in Control Period.
 
2.            TERMINATION OF EMPLOYMENT; SEVERANCE.  Your immediate supervisor
or the Company’s Board of Directors may terminate your employment, with or
without cause, at any time by giving you written notice of your termination, and
such termination of employment shall be effective on the date specified in the
notice. The effective date of your termination of employment (the “Termination
Date”) shall be the last day of your employment with the Company, as specified
in a notice by you, or if you are terminated by the Company, the date that is
specified by the Company in its notice to you.
 
 
3

--------------------------------------------------------------------------------

 
 
2.1           Termination by the Company for Cause or Voluntary Quit.  If you
are terminated for Cause, or if you voluntarily quit your employment without
Good Reason, the Company shall have no further obligation to you, other than for
Accrued Obligations, and your participation in all of the Company’s benefit
plans and programs shall cease as of the Termination Date.  In the event of a
termination described in this Section 2.1, you shall not be entitled to receive
severance benefits described in Section 2.2 or Section 3.


2.2           Pre-Change in Control Qualifying Termination. If your Termination
Date occurs during the Term and such termination is due to a Pre-Change in
Control Qualifying Termination, in addition to your Accrued Obligations, you
shall be entitled to receive severance pay (the “Severance Benefits”) (a) equal
to the amount determined in accordance with Exhibit A attached hereto, and (b)
payable in regular installments, in accordance with the Company’s normal payroll
policies then in effect for the period set forth in Exhibit A (the “Severance
Period”), which payments will commence with the first payroll period occurring
after the expiration of the Severance Delay Period (the “Initial Payment”) and
shall continue for the remainder of the Severance Period.  The Initial Payment
shall include payment for any payroll periods which occur during the Severance
Delay Period.


All employee benefits and benefit accruals will cease as of the Termination
Date.  However, medical insurance benefits may be continued to the extent
required by federal law.  You may have other benefit conversion or withdrawal
rights arising under any Company sponsored retirement or welfare benefit plan as
a result of your separation from service.  Settlement of reimbursable expenses
under the terms of the Company’s expense reimbursement, travel and/or
entertainment policies shall occur within twenty-one (21) days from your
Termination Date.


2.3           Involuntary Termination Without Cause During a Change in Control
Period.  If a Change in Control occurs during the Term and your employment with
the Company is terminated by the Company without Cause, or by you for Good
Reason, during a Change in Control Period, you shall be entitled to receive
Severance Benefits pursuant to Section 3. A termination within 90 days prior to
a Change in Control which occurs solely in order to make you ineligible for the
benefits of Section 3 of this Agreement shall be considered a termination
without Cause during a Change in Control Period (and not as a Pre-Change in
Control Qualifying Termination).


3.           CHANGE IN CONTROL SEVERANCE BENEFITS.  If your employment with the
Company is terminated as described in Section 2.3, in addition to the Accrued
Obligations, you shall be entitled to the benefits specified in subsections 3.1
and 3.2 (the “Severance Benefits”) for the period of time set forth in the
applicable section.


3.1           Salary Payment or Continuance.  Following the expiration of the
Severance Delay Period, you will be paid an amount (a) equal to the amount
determined in accordance with Exhibit B attached hereto, and (b) payable on the
terms as set forth in such Exhibit B; provided, however, if the Change in
Control triggering Severance Benefits pursuant to this Section 3.1 does not
constitute a “change in the ownership of the Company,” a “change in the
effective control of the Company,” or a “change in the ownership of a
substantial portion of the assets of the Company” as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations, the portion of the Severance
Benefits described in this Section 3.1 that constitute deferred compensation
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) shall be paid to the Executive in installments over the same period as
described in Section 2.2.
 
 
4

--------------------------------------------------------------------------------

 


3.2           Continuation of Benefits.  Effective as of the Termination Date,
you will cease all health benefit coverage and other benefit coverage provided
by the Company.  Notwithstanding the foregoing, you may be entitled to elect
continuing medical, prescription and dental coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”).  In the event that you
choose continuation of such coverage under COBRA, you shall continue to receive
the medical, prescription and dental benefits at the levels you would have been
entitled to receive had you remained in employment following the Termination
Date (including any changes in benefits or costs that are implemented by the
Company with respect to similarly-situated employees who are continuing in their
employment), pursuant to COBRA, and the Company will reimburse to you the full
COBRA premium amount following the Termination Date for the period of time set
forth in Exhibit B (the “COBRA Continuation Period”), so long as you remain
eligible to continue such coverage under COBRA. The costs of Company’s portion
of any premiums due under this 3.2 shall be included in your gross income to the
extent the provision of such benefits would be deemed to be discriminatory under
Code Section 105(h).  For the avoidance of doubt, the parties mutually agree
that the period during which the Company pays any premiums under this Section
3.2 shall run concurrently with the applicable COBRA continuation period without
any extension and you shall be solely responsible for the full cost of any heath
premiums for the continuation of COBRA coverage which may extend past this
period, if any.  Notwithstanding the foregoing, if you become reemployed with
another employer and receive medical, prescription or dental benefits under
another employer-provided plan, this COBRA premium subsidy benefit shall cease
regarding such applicable coverage.  You agree that you will notify the Company
within seven days of your obtaining employment that will provide you any such
benefits.


4.             EFFECT OF TERMINATION ON STOCK OPTIONS, RESTRICTED STOCK AND
CASH-BASED LONG-TERM INCENTIVE AWARDS. In the event of any termination of your
employment, all stock options, restricted stock or cash-based long-term
incentive awards (“Cash Awards”) that are vested prior to the Termination Date
shall be owned, exercisable or payable in accordance with their terms.  Any of
your stock options, restricted stock or Cash Awards that are not vested prior to
the Termination Date shall lapse and be void; provided, however, if your
employment with the Company is terminated as described in Section 2.3 above,
then, (i) if your option, restricted stock or Cash Award agreements provide for
immediate vesting in the event of a Change in Control, the terms of your option,
restricted stock or Cash Award agreement shall control, and the exercise, lapse
of restrictions or payment of such awards shall be made in accordance with the
terms of such agreements and (ii) if your option, restricted stock or Cash Award
agreement does not provide for immediate vesting in the event of a Change in
Control, then you shall receive, within 30 days after the Termination Date, the
sum of (X) a lump sum cash distribution equal to: the product of (a) the number
of shares of the Company’s (or Successor Entity’s) common stock that are subject
to options or restricted stock grants held by you that are not vested as of the
Termination Date, multiplied by (b) the difference of: (1) the closing price of
a share of the Company’s (or Successor Entity’s) common stock on the principal
trading market of such shares as reported by The Wall Street Journal as of the
day prior to the Termination Date (or, if the market is closed on that date, on
the last preceding date on which the market was open for trading; or, if the
stock of the Company or Successor Entity is not publicly traded as of such date,
the fair market value of such stock, as determined by the Board of the Company
or the Successor Entity in good faith), minus (2) the applicable exercise prices
of those non-vested shares (which exercise price for restricted stock is zero
for purposes of this calculation), and (Y) a lump sum distribution in an amount
equal to the target amount (as determined pursuant to the terms of the
applicable Cash Award agreement), or the actual amount earned under the Cash
Award Agreement if the applicable performance period for such award has ended,
of your unvested and outstanding Cash Awards.  For the avoidance of doubt, for
the purposes of determining the vesting of your awards covered by this Section
4, if a transaction occurs that would not meet the definition of a Change in
Control provided for in the Cracker Barrel Old Country Store, Inc. 2002 Omnibus
Incentive Compensation Plan, Cracker Barrel Old Country Store, Inc. Amended and
Restated Stock Option Plan, the Cracker Barrel Old Country Store, Inc. 2010
Omnibus Stock and Incentive Plan (collectively, the “CBRL Equity Plans”) or any
awards agreements issued thereunder, but would meet the definition of a Change
in Control under Section 1.3 of this Agreement, then the provisions of this
Section 4 shall control the vesting and payment of such awards. For purposes of
the CBRL Equity Plans, this Section 4 shall be construed as an Award Notice, or
an amendment thereto, governing the applicable Awards (each as defined in the
CBRL Equity Plans) and to the Option agreements granted under the Amended and
Restated Stock Option Plan (as defined therein) to the extent necessary to carry
out the intent of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 


5.             CONDITIONS FOR RECEIVING SEVERANCE BENEFITS.  In consideration
for the Severance Benefits offered to you pursuant to Section 2.2(a) and Section
3, you hereby agree, or shall agree in writing prior to the payment of any
Severance Benefits on forms prescribed by the Company, to the following
conditions:


(a)           Strict non-disclosure of Company marketing, financial, strategic
planning, proprietary or other information which is not generally known to the
public:  You recognize and acknowledge that, as a result of your employment by
the Company, you have or will become familiar with and acquire knowledge of
confidential information and certain trade secrets that are valuable, special,
and unique assets of the Company.  You agree that all that confidential
information and trade secrets are the property of the Company.  Therefore, you
agree that, for and during your employment with the Company and continuing
following the termination of your employment for any reason, all confidential
information and trade secrets shall be considered to be proprietary to the
Company and kept as the private records of the Company and will not be divulged
to any firm, individual, or institution, or used to the detriment of the
Company.  The parties agree that nothing in this Section 5 shall be construed as
prohibiting the Company from pursuing any remedies available to it for any
breach or threatened breach of this Section 5, including, without limitation,
the recovery of damages from you or any person or entity acting in concert with
you;


(b)           Return to the Company of all Company property in good condition
and repair (normal wear and tear excepted) including but not limited to keys,
security cards and fobs, credit cards, furniture, equipment, automobiles,
computer hardware and software, telephone equipment, and all documents, manuals,
plans, equipment, training materials, business papers, personnel files, computer
files or copies of the same relating to Company business which are in the
Employee’s possession;
 
 
6

--------------------------------------------------------------------------------

 


(c)           An unconditional release from all charges, complaints and claims,
including attorney fees, based on employment with the Company, or the
termination of that employment by executing the General Release substantially in
form and substance as set forth in Exhibit C attached hereto; provided that the
General Release shall have become effective, you shall not have revoked such
release and all applicable revocation periods with respect to such release shall
have expired prior to the expiration of the Severance Delay Period;


(d)           Resignation from job position and membership in any Company board,
committee or task force;


(e)           Strict compliance with the terms of any NonCompete/NonSolicitation
Agreement attached hereto as Exhibit D;


In the event the conditions set forth in subsections (a) to (e) above are not
met (including the expiration of any applicable revocation periods) by the end
of the Severance Delay Period, or have been breached at any time, you shall
forfeit all rights to any Severance Benefits hereunder and the Company shall be
under no obligation to make any payments to you pursuant to this Agreement.  You
understand and agree that the right to obtain the Severance Benefits subject to
compliance with this section is adequate consideration for the release of claims
set forth in Section 5(c) and that such release will continue in full force and
effect even though you do not receive Severance Benefits as a result of your
failure to comply with this Section 5.  The provisions of this Section 5 shall
survive any termination of this Agreement or your employment with the Company.


6.             GENERAL PROVISIONS.


6.1           Other Plans.  Nothing in this Agreement shall affect your rights
during your employment to receive increases in compensation, responsibilities or
duties or to participate in and receive benefits from any pension plan, benefit
plan or profit sharing plans except plans which specifically address benefits of
the type addressed in Sections 3 and 4 of this Agreement.


6.2           Death During Severance Period. If you die during the Severance
Period, any Benefits remaining to be paid to you shall be paid to the
beneficiary designated by you to receive those Benefits (or in the absence of
designation, to your surviving spouse or next of kin).


6.3           Notices. Any notices to be given under this Agreement may be
effected by personal delivery in writing or by mail, registered or certified,
postage prepaid with return receipt requested.  Mailed notices shall be
addressed to the parties at the addresses appearing on the first page of this
Agreement (to the attention of the Secretary in the case of notices to the
Company), but each party may change the delivery address by written notice in
accordance with this Section 6.3.  Notices delivered personally shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of the second day following deposit in the United States Mail.
 
6.4           Entire Agreement. This Agreement supersedes all previous oral or
written agreements, understandings or arrangements between the Company and you
regarding a termination of your employment with the Company or a change in your
status, scope or authority and the salary, benefits or other compensation that
you receive from the Company as a result of the termination of your employment
with the Company (the “Subject Matter”), all of which are wholly terminated and
canceled.  This Agreement contains all of the covenants and agreements between
the parties with respect to the Subject Matter. Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made with respect to the Subject Matter by any
party, or anyone acting on behalf of any party, which are not embodied in this
Agreement.  Any subsequent agreement relating to the Subject Matter or any
modification of this Agreement will be effective only if it is in writing signed
by the party against whom enforcement of the modification is sought and as is
consistent with Section 409A of the Code.
 
 
7

--------------------------------------------------------------------------------

 
 
6.5           Partial Invalidity. If any provision in this Agreement is held by
a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions shall nevertheless continue in full force without being
impaired or invalidated in any way.


6.6           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Tennessee (without giving effect to
any conflict of law principles that would require the application of any other
laws), and it shall be enforced or challenged only in the courts of the State of
Tennessee.


6.7           Waiver of Jury Trial.  The Company and you expressly waive any
right to a trial by jury in any action or proceeding to enforce or defend any
rights under this Agreement, and agree that any such action or proceeding shall
be tried before a court and not a jury. You irrevocably waive, to the fullest
extent permitted by law, any objection that you may have now or hereafter to the
specified venue of any such action or proceeding and any claim that any such
action or proceeding has been brought in an inconvenient forum.


6.8           Miscellaneous. Failure or delay of either party to insist upon
compliance with any provision of this Agreement will not operate as and is not
to be construed to be a waiver or amendment of the provision or the right of the
aggrieved party to insist upon compliance with the provision or to take remedial
steps to recover damages or other relief for noncompliance.  Any express waiver
of any provision of this Agreement will not operate, and is not to be construed,
as a waiver of any subsequent breach, irrespective of whether occurring under
similar or dissimilar circumstances. You may not assign any of your rights under
this Agreement.  The rights and obligations of the Company under this Agreement
shall benefit and bind the successors and assigns of the Company.  The Company
agrees that if it assigns this Agreement to any successor company, it will
ensure that its terms are continued.


6.9           Section 280G of the Code.


(a)           Notwithstanding any other provision to the contrary, if any
payments or benefits that you would receive from the Company pursuant to this
Agreement or otherwise (collectively, the “Payments”) would, either separately
or in the aggregate, (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be equal to the Reduced Amount (defined below). The “Reduced
Amount” will be either (1) the entire amount of the Payments, or (2) an amount
equal to the largest portion of the Payments that would result in no portion of
any of the Payments (after reduction) being subject to the Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in your  receipt, on an after-tax basis, of the greatest amount of the
Payments.  If a reduction in the Payments is to be made so that the amount of
the Payments equals the Reduced Amount, the Payments will be paid only to the
extent permitted under the Reduced Amount alternative; provided, that in the
event the Reduced Amount is paid, the cash payments set forth in Section 3.1
shall be reduced as required by the operation of this Section 6.9.
 
 
8

--------------------------------------------------------------------------------

 


(b)           The Company shall engage the accounting firm engaged by the
Company for general audit purposes at least 20 business days prior to the
effective date of the Change in Control to perform any calculation necessary to
determine the amount, if any, payable to you pursuant to Section 3.1, as limited
by this Section 6.9.  If the accounting firm so engaged by the Company is also
serving as accountant or auditor for the individual, entity or group that will
control the Company following the Change in Control, the Company may appoint a
nationally recognized accounting firm other than the accounting firm engaged by
the Company for general audit purposes to make the determinations required
hereunder.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.


(c)           The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Company and you within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to by the Company and you.  Any good faith determinations of
the accounting firm made hereunder shall be final, binding and conclusive upon
the Company and you.


(d)           Notwithstanding the foregoing, in determining the reduction, if
any, that shall occur as a result of this Section 6.9, the amounts payable or
benefits to be provided to you shall be reduced such that the economic loss to
you as a result of the Excise Tax elimination is minimized.  In applying this
principle, the reduction shall first be made to the cash payments described in
Section 2.2(a) or Section 3.1, as applicable, first, and otherwise in a manner
consistent with the requirements of Section 409A of the Code, and where more
than one economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis but not below
zero.
 
6.10           Section 409A of the Code.


(a)           Notwithstanding the other provisions hereof, this Agreement is
intended to comply with the requirements of Section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code.  Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code and regulations thereunder.  If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed.  Except to the extent permitted under Section
409A of the Code, in no event may you, directly or indirectly, designate the
calendar year of any payment under this Agreement.  Each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments.
 
 
9

--------------------------------------------------------------------------------

 


(b)           Notwithstanding any provision to the contrary in this Agreement,
if on the date of your termination of employment, you are a “specified employee”
(as such term is defined in Section 409A(a)(2)(B)(i) of the Code and its
corresponding regulations) as determined by the Board (or its delegate) in
accordance with its “specified employee” determination policy, then all
severance benefits payable to you under this Agreement that constitute deferred
compensation subject to the requirements of Section 409A of the Code that are
payable to you within the six (6) month period following your separation from
service shall be postponed for a period of six (6) months following your
“separation from service” with the Company (or any successor thereto).  Any
payments delayed pursuant to this Section 6.10(c) will be made in a lump sum on
the Company’s first regularly scheduled payroll date that follows such six (6)
month period or, if earlier, the date of your death, and any remaining payments
required to be made under this Agreement will be paid upon the schedule
otherwise applicable to such payments under this Agreement.


(d)           Notwithstanding any other provision to the contrary, a termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”


(d)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.


(e)           To the extent that any reimbursement, fringe benefit or other
similar plan or arrangement in which you participate during the term of your
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A of the Code, (1) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid); (2) subject to any shorter time periods provided herein or the applicable
plans or arrangements, any reimbursement or payment of an expense under such
plan or arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred; and (3) any such
reimbursement or payment may not be subject to liquidation or exchange for
another benefit, all in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations.
 
 
10

--------------------------------------------------------------------------------

 


(f)            For the avoidance of doubt, any payment due under this Agreement
within a period following your termination of employment or other event, shall
be made on a date during such period as determined by the Company in its sole
discretion.


(g)           By accepting this agreement, you hereby agree and acknowledges
that the Company makes no representations with respect to the application of
Code Section 409A to any tax, economic, or legal consequences of any payments
payable to you hereunder and, by the acceptance of this Agreement, you agree to
accept the potential application of Code Section 409A to the tax and legal
consequences of payments payable to you hereunder.


If all of the terms and conditions in this Agreement are agreed to by you,
please signify your agreement by executing the enclosed duplicate of this letter
and returning it to us. At the date of your return, this letter shall constitute
a fully enforceable Agreement between us.
 

 
CRACKER BARREL OLD COUNTRY STORE, INC.
           
By:
           

The foregoing is fully agreed to and accepted by:
 

Company Employee’s Signature:       

 

Please Print or Type Name:       

 

Please Print or Type Title:       

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A


Section 2.2 Severance Benefits



Position
Severance Benefit
   
Senior Vice President and General Counsel
12 months base salary plus one additional week of severance for each year of
service in excess of 15 years (not to exceed 18 months total severance)



For purposes of this Agreement, “year of service” means twelve (12) consecutive
months of continuous full time employment (32 hours or more per week) with the
Company.  Breaks in service of more than 90 days are not recognized as
continuous employment under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Exhibit B


Section 3 Severance Benefits



Section 3.1 Amount and Term:  The amount of the Severance Benefits shall be
determined in accordance with your position with the Company immediately before
the Date of Termination (exclusive of any Company action constituting Good
Reason) as follows:


(a)            SVP/General Counsel - an amount equal to the product of 2.00
times the sum of the following amounts: (1) the average of your annual base
salary for the three (3) years immediately preceding the Termination Date, and
(2) the average of any bonus payments for the three (3) years immediately
preceding the Termination Date. This payment shall be made in cash in a single
lump sum immediately following the expiration of the Severance Delay Period.


Section 3.2 Term:  Except as otherwise provided in Section 3.2, the Company’s
obligation to reimburse premium during the COBRA Continuation Period shall begin
as of the Termination Date and end 18 months following the Termination Date.  If
at this time you are not eligible to receive healthcare coverage from another
employer, the Company will continue to reimburse you an amount equal to the
monthly COBRA premium for up to an additional 6 months (or, if earlier, the time
at which you become eligible to receive such healthcare coverage from another
employer).


 
 

--------------------------------------------------------------------------------

 
 
Exhibit C


GENERAL RELEASE
 
I, __________, in  consideration of and subject to the performance by Cracker
Barrel Old Country Store, Inc. (together with each of its Subsidiaries, the
“Company”), of its obligations under the Severance and Noncompetition Agreement,
dated as of the date as of _____________ (the “Agreement”), do hereby release
and forever discharge as of the date hereof the Company and its affiliates and
all present and former directors, officers, agents, representatives, employees,
successors and assigns of the Company and its affiliates and the Company’s
direct or indirect owners (collectively, the “Released Parties”) to the extent
provided below.


1.
I understand that any payments or benefits paid (or the right to obtain such
payments or benefits granted to me subject to compliance with Section 5) under
Section 2 or 3 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 2 or Section 3 of the Agreement unless I
execute this General Release and do not revoke this General Release within the
time period permitted hereafter or breach this General Release.  Such payments
and benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.  I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 
2.
Except as provided in paragraph 4 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; the Genetic Information
Nondiscrimination Act of 2008;  any applicable Executive Order Programs; the
Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 
 
 

--------------------------------------------------------------------------------

 
 
3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

 
4.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement.  I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.

 
5.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 
6.
I agree that if I violate this General Release by suing the Company or the other
Released Parties for any claim that does not arise under the Age Discrimination
in Employment Act, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.

 
7.
I agree that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.  Notwithstanding anything herein
to the contrary, each of the parties (and each affiliate and person acting on
behalf of any such party) agree that each party (and each employee,
representative, and other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
this transaction contemplated in the Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities
laws.  This authorization is not intended to permit disclosure of any other
information including (without limitation) (i) any portion of any materials to
the extent not related to the tax treatment or tax structure of this
transaction, (ii) the identities of participants or potential participants in
the Agreement, (iii) any financial information (except to the extent such
information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or governmental entity.

 
9.
I agree to reasonably cooperate with the Company in any internal investigation,
any administrative, regulatory, or judicial proceeding or any dispute with a
third party.

 
10.
I agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential in accordance with the terms of the
Agreement unless a prior written release from the Company is obtained.  I
further agree that as of the date hereof, I have returned to the Company any and
all property, tangible or intangible, relating to its business, which I
possessed or had control over at any time (including, but not limited to,
Company-provided credit cards, building or office access cards, keys, computer
equipment, manuals, files, documents, records, software, customer data base and
other data) and that I shall not retain any copies, compilations, extracts,
excerpts, summaries or other notes of any such manuals, files, documents,
records, software, customer data base or other data.  Nothing in this Agreement
will prohibit the making of any truthful statements made by any Person in
response to a lawful subpoena or legal proceeding or to enforce such Person’s
rights under this Agreement, or any other agreement between you, the Company,
and its Subsidiaries.

 
11.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect (i) any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof, (ii) any rights or obligations under applicable
law which cannot be waived or released pursuant to an agreement, (iii) any
rights to payments or benefits under Section 2 or Section 3 of the Agreement,
(iv) my rights of indemnification and directors and officers insurance coverage
to which I may be entitled solely with regards to my service as an officer or
director of the Company; (v) my rights with regard to accrued benefits under any
employee benefit plan, policy or arrangement maintained by the Company or under
COBRA; and (vi) my rights as a stockholder or other equityholder of the Company
and/or its affiliates.

 
 
3

--------------------------------------------------------------------------------

 
 
12.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(a)
I HAVE READ IT CAREFULLY;

 
(b)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 
(c)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 
(d)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 
(e)
I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON [_______________ __, _____] TO CONSIDER IT;

 
(f)
THE CHANGES TO THE AGREEMENT SINCE [_______________ ___, _____] EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST.

 
(g)
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 
(h)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 
 
4

--------------------------------------------------------------------------------

 
 
(i)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:                     Name:  

 

              (Print)

 
ACCEPTED:
CRACKER BARREL OLD COUNTRY STORE, INC.
 
By:
 
 

 
Title:
   



Date:
   



 
5

--------------------------------------------------------------------------------

 
 
Exhibit D
Noncompete/Nonsolicitation.


In further consideration of the benefits to you hereunder, you agree that:


(a)           During your employment with the Company and its Subsidiaries, and
for one year thereafter in the event that you are receiving severance benefits
pursuant to Exhibit A or Exhibit B of this Agreement or have been terminated for
Cause as defined by  Paragraph 1.2, you shall not directly or indirectly own any
interest in, manage, control, participate in, consult with, render services for,
be employed in an executive, managerial or administrative capacity by, or in any
manner engage in, any business within the United States that is engaging in the
multi-unit restaurant business that offers full service family or casual dining,
including, but not limited to,  Biglari Holdings, Inc. (Steak n Shake and
Western Sizzlin), Bob Evans Farms, Brinker International (Chili’s, Maggiano’s,
Romano’s Macaroni Grill),  Darden Restaurants, Inc. (Red Lobster, Olive Garden,
Longhorn Steakhouse, The Capital Grille, Bahama Breeze, Seasons 52), Denny’s,
DineEquity, Inc. (IHOP, Applebee’s), First Watch, Huddle House, O’Charley’s,
Perkins, Ruby Tuesday,  Shoney’s, and Waffle House, or any other businesses that
are competitive with any of the businesses engaged in by the Company or its
Subsidiaries during the last twelve months of your employment with the Company
and its Subsidiaries or, as of the date of termination of such employment, are
contemplated to exist during the twelve-month period following the date of the
termination of your employment (collectively, the “Restricted Business”).  You
acknowledge that during the course of your employment with the Company and its
Subsidiaries,  as a result of your senior executive position within the Company,
you have and will become familiar with the Company’s and its Subsidiaries’
business strategies, trade secrets, personnel and with other Confidential
Information concerning the Company and its Subsidiaries at the very highest
level and that your services have been and shall continue to be of special,
unique, and extraordinary value to the Company and its Subsidiaries. Nothing
herein shall prohibit you from (i) being a passive owner of not more than 2% of
the outstanding stock of any class of a corporation that is publicly traded, so
long as you have no active participation in the business of such corporation; or
(ii) becoming employed, engaged, associated or otherwise participating with a
separately managed division or subsidiary of a competitive business that does
not engage in the Restricted Business (provided that your services are provided
only to such division or subsidiary); or (iii) accepting employment with any
federal or state government or governmental subdivision or agency.


(b)           During your employment with the Company and its Subsidiaries and
for eighteen months thereafter, you agree that, you shall not directly or
indirectly through another Person (i) induce or attempt to induce any employee
of the Company or any Subsidiary to leave the employ of the Company or such
Subsidiary, or in any way interfere with the relationship between the Company or
any Subsidiary and any employee thereof; (ii) hire any Person who was an
employee of the Company or any Subsidiary, at any time during the twelve-month
period immediately following the termination of your employment with the
Company; or (iii) induce or attempt to induce any member, provider, payor or
other business relation of the Company or any Subsidiary to cease or materially
reduce doing business with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its Subsidiaries). Notwithstanding the foregoing,
nothing in this Agreement shall prohibit you from employing an individual (i)
with the consent of the Company or (ii) who responds to general solicitations in
publications or on websites, or through the use of search firms, so long as such
general solicitations or search firm activities are not targeted specifically at
an employee (or former employee, as described above) of the Company or any of
its Subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 


(c)           If you breach any of these Noncompete/Nonsolicitation covenants,
you  agree that the Company shall have the right to enforce such covenants by
way of a temporary restraining order and/or a preliminary and/or permanent
injunction by any court having jurisdiction, without the posting of any bond or
security by the Company and that should the Company commence an action for
injunctive relief, the Company shall also have the right in the same proceeding
to seek and obtain money damages caused by the breach.


(d)           If any of the provisions of the above Noncompete/Nonsolicitation
covenants above is construed to be invalid or unenforceable in any respect, you
agree that the same may be modified as the court may direct in order to make
such provision reasonable and enforceable, and such modification of the
provision shall not affect the remainder of the provisions of the covenants, and
such provision will be given the maximum possible effect and the modified
agreement will be fully enforceable.


(e)           In the event you breach any of these Noncompete/Nonsolicitation
covenants, you agree that the Noncompete Period shall be extended by the amount
of time in which you are in breach of the covenants.
 
(f)           You agree that should you breach any of the covenants contained
herein, you will pay all costs and expenses, including reasonable attorneys'
fees, which may arise or accrue from any action to enforce the terms and
obligations hereunder pursued by the Company, whether such remedy is pursued by
a legal action or whether such costs and expenses are incurred with or without
suit or before or after judgment.



DATE:                         Name:             (Print)  

 
 
 
2

--------------------------------------------------------------------------------